Case 6:18-cv-00308-ADA Document 55-1 Filed 03/13/19 Page 1 of 4




     EXHIBIT A
        Case 6:18-cv-00308-ADA Document 55-1 Filed 03/13/19 Page 2 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 MV3 PARTNERS LLC,                                    §
                                                      §   Civil Action No.: 6:18-cv-308-ADA
                                                      §
                   Plaintiff,                         §
                                                      §   JURY TRIAL DEMANDED
 v.                                                   §
                                                      §
 ROKU, INC.,                                          §
                                                      §
                   Defendant.                         §



           DECLARATION OF RODNEY R. MILLER IN SUPPORT OF
  PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER VENUE
               TO THE NORTHERN DISTRICT OF CALIFORNIA

       I, Rodney R. Miller, declare as follows:

       1.        I am an Associate with the law firm of Kasowitz Benson Torres LLP and am one

of the attorneys responsible for the representation of Plaintiff MV3 Partners LLC in this matter. I

make this declaration in support of Plaintiff’s Opposition to Defendant’s Motion to Transfer Venue

to the Northern District of California. If called to testify under oath in court, I could and would

testify competently to the facts stated herein.

       2.        Attached hereto as Exhibit 1 is a true and correct copy of the LinkedIn Profile for

Scott de Haas.

       3.        Attached hereto as Exhibit 2 is a true and correct copy of the LinkedIn Profile for

Ben Combee.

       4.        Attached hereto as Exhibit 3 is a true and correct copy of the LinkedIn Profile for

Ken Krakow.

       5.        Attached hereto as Exhibit 4 is a true and correct copy of the LinkedIn Profile for


                                                  1
          Case 6:18-cv-00308-ADA Document 55-1 Filed 03/13/19 Page 3 of 4




Marcus Grande.

         6.    Attached hereto as Exhibit 5 is a true and correct copy of the LinkedIn Profile for

Matthew Hodgins.

         7.    Attached hereto as Exhibit 6 is a true and correct copy of the LinkedIn Profile for

Rob Edgell.

         8.    Attached hereto as Exhibit 7 is a true and correct copy of the LinkedIn Profile for

Roger Sunshine.

         9.    Attached hereto as Exhibit 8 is a true and correct copy of the LinkedIn Profile for

Wes Guidry.

         10.   Attached hereto as Exhibit 9 is a true and correct copy of the LinkedIn Profile for

Yi He.

         11.   Attached hereto as Exhibit 10 is a true and correct copy of Roku job postings in

Austin, Texas, available at https://www.roku.com/jobs/listing/austin--

texas?location=Austin%2C%20Texas (last accessed February 22, 2019).

         12.   Attached hereto as Exhibit 11 is a true and correct copy of an excerpt from the

United States District Courts – National Judicial Caseload Profile, available at

https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0930.2018.pdf.

         13.   Attached hereto as Exhibit 12 is a true and correct copy of the Franchise Search

Results for Roku, Inc.

         14.   Attached hereto as Exhibit 13 is a true and correct copy of an article titled “Roku

plans expansion into Austin,” by Amy Denney available at

https://communityimpact.com/austin/news/2014/02/07/roku-plans-expansion-into-austin-2/ .

         15.   Attached hereto as Exhibit 14 is a true and correct copy of an article titled, “Tech



                                                 2
        Case 6:18-cv-00308-ADA Document 55-1 Filed 03/13/19 Page 4 of 4




company Roku to open Austin development center,” by Lori Hawkins, available at

https://www.statesman.com/BUSINESS/20140206/Tech-company-Roku-to-open-Austin-

development-center.

       16.     Attached hereto as Exhibit 15 is a true and correct copy of the Order Denying

Defendant’s Motion to Transfer Pursuant to 28 U.S.C. § 1404(a), Uniloc USA, Inc. v. Google,

Inc., No. 2:16-cv-566, Dkt. 75 at 5 (E.D. Tex. May 15, 2017).

       I hereby declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct to the best of my knowledge, information, and belief, formed

after reasonable inquiry under the circumstances.

       Executed on the 13th day of March, 2019, in Atlanta, Georgia.

                                                     /s/ Rodney R. Miller
                                                         Rodney R. Miller




                                                3
